Case: 10-20718     Document: 00511515042          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-20718
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN TORRES-TORRES, also known as Juan Torres, also known as Juan
Torres Torres,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:10-CR-29-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Juan Torres-Torres presents
arguments that he concedes are foreclosed by United States v. Ayala, 542 F.3d
494, 494-95 (5th Cir. 2008), which held that a violation of Texas’s indecency with
a child statute constitutes “sexual abuse of a minor” and a crime of violence for
purposes of an enhancement under U.S.S.G. § 2L1.2. See also United States v.
Castro-Guevarra, 575 F.3d 550, 552-53 (5th Cir.), cert. denied, 130 S. Ct. 649


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-20718   Document: 00511515042      Page: 2   Date Filed: 06/21/2011

                               No. 10-20718

(2009). The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2